DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Art Unit location of your application in the PTO has changed. To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Group Art Unit 2651.
This communication is responsive to the claims filed 10/21/2021.
Notice of Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-4, 6-7, 11, 13 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dusanek  (U. S. Pat. - 4,301,332).
	Regarding claim 1, Dusanek discloses a speaker device comprising: a housing body (11) formed with a first sound hole (on 15) and a second sound hole (on 18) that respectively open in two opposite directions; a speaker driver (16) disposed in said housing body, located adjacent to said first sound hole, and adapted to generate sound; and a passive radiator (20) disposed in said housing body, located adjacent to said second sound hole, and adapted to generate sound, said first sound hole and said second sound hole being adapted for respectively allowing the sound generated by said speaker driver and the sound generated by said passive radiator to travel out from said housing body respectively in two opposite directions therethrough (Fig. 2).
	Regarding claim 2, Dusanek further discloses the speaker device, wherein said housing body has two wall sections (15, 18) located at two opposite sides of said speaker driver (16) and said passive radiator (20), said first sound hole and said second sound hole being respectively formed at said wall sections (Fig. 2).
	Regarding claim 3, Dusanek further discloses the speaker device, wherein said housing body has two wall sections (15, 18) located at two opposite sides of said speaker driver (16) and said passive radiator (20), and a surrounding section (11) surrounding said speaker driver and said passive radiator, and interconnecting said wall sections, said first sound hole and said second sound hole being formed at said surrounding section.
	Regarding claim 4, Dusanek further discloses the speaker device, wherein said housing body has two wall sections (15, 18) located at two opposite sides of said speaker driver (16) and said passive radiator (20), and a surrounding section (11) surrounding said speaker driver and said passive radiator, and interconnecting said wall sections, one of said first sound hole and said second sound hole being formed at one of said wall section, the other one of said first sound hole and said second sound hole being formed at said surrounding section.
	Regarding claim 6, Dusanek further discloses the speaker device, wherein said housing body defines a through space located substantially between said speaker driver and said passive radiator, a ratio of volume of said speaker driver to that of said through space ranging from 1:2 to 2:1 (Fig. 2) as claimed.
	Regarding claim 7, Dusanek further discloses the speaker device, wherein said housing body further defines a first disposing space at which said speaker driver (16) is located, and a second disposing space at which said passive radiator (17, 20-21) is located, a portion of said first disposing space serving as a portion of said through space, a portion of said second disposing space serving as another portion of said through space; and a rear side of said speaker driver faces said through space, and a rear side of said passive radiator faces said through space (Fig. 2) as claimed.
	Regarding claim 11, Dusanek further discloses the speaker device, wherein said speaker driver (16) has a central axis extending in a direction parallel to the direction in which the sound that is generated by said speaker driver travels through said first sound hole (Fig. 2).
	Regarding claim 13, Dusanek further discloses the speaker device, wherein said passive radiator (20) has a central axis extending in a direction parallel to the direction in which the sound that is generated by said passive radiator travels through said second sound hole (Fig. 2).
	Regarding claim 15, Dusanek further discloses the speaker device, wherein said passive radiator (20) has a central axis extending in a direction parallel to the direction in which the sound that is generated by said passive radiator travels through said second sound hole (Fig. 2).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors. In considering patentability of the claims under 35 U.S.C. 103 (a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a). 
Claim 5 is rejected under 35 U.S.C. 103(a) as being unpatentable over Dusanek  (U. S. Pat. - 4,301,332).
Regarding claim 5, Dusanek further discloses the speaker device, wherein said housing body (11) has a longest dimension in a first direction and a shortest dimension in a second direction different from the first direction. But Dusanek may not specially teach that the longest dimension is no less than three times the shortest dimension as claimed. Since providing suitable configured housing for a speaker device is very well known in the art (Official Notice), Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to be motivated to desirably configure the housing body, such as the longest dimension is no less than three times the shortest dimension, for the speaker device taught by Dusanek, in order to provide a speaker device with desirable acoustic characteristics for certain application.
Allowable Subject Matter
Claims 16-20 are allowed.
Claims 8-10, 12 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUHAN NI whose telephone number is (571)272-7505. The examiner can normally be reached on Monday to Friday from 10:00 am to 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a PTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SUHAN NI/Primary Examiner, Art Unit 2651